--------------------------------------------------------------------------------

 
Exhibit 10.1
 


FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN AGREEMENT


This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT (this
“Agreement”) is entered into and effective as of July 28, 2006, by and among
Angelica Corporation, a Missouri corporation (“Borrower”), LaSalle Bank National
Association (“LaSalle”), as Administrative Agent (“Administrative Agent”), and
LaSalle and the other lenders listed on the signature page hereto (the
“Lenders”).


Recitals:


A.
Borrower, Administrative Agent and Lenders are party to that Second Amended and
Restated Loan Agreement dated as of November 30, 2005, as amended from time to
time (as amended, the “Original Loan Agreement”).



B.
Administrative Agent, the Required Lenders and Borrower have agreed to the
provisions set forth herein on the terms and conditions contained herein.





Agreement


Therefore, in consideration of the mutual agreements herein and other sufficient
consideration, the receipt of which is hereby acknowledged, Borrower,
Administrative Agent and the Required Lenders hereby agree as follows:


1. Definitions.  All references to the “Agreement” or the “Loan Agreement” in
the Original Loan Agreement and in this Agreement shall be deemed to be
references to the Original Loan Agreement as it may be amended, restated,
extended, renewed, replaced, or otherwise modified from time to time.
Capitalized terms used and not otherwise defined herein have the meanings given
them in the Original Loan Agreement.


2. Effectiveness of Agreement.  This Agreement shall become effective as of the
date first written above, but only if this Agreement has been executed by
Borrower, Administrative Agent and the Required Lenders, and only if all of the
documents listed on Exhibit A to this Agreement have been delivered and, as
applicable, executed, sealed, attested, acknowledged, certified, or
authenticated, each in form and substance satisfactory to Administrative Agent
and the Required Lenders and the First Amendment Fee (as defined on Exhibit A)
has been paid in full in cash. The First Amendment Fee shall be paid solely to,
and shared solely by, each of the Required Lenders who has executed this
Amendment and delivered its signature to Administrative Agent on or before the
date first written above, with the pro-rata shares of the Lenders being
readjusted to take into account any Lender not executing this Amendment.


3. Amendments.  


3.1. Definition of EBITDA.  The definition of EBITDA in Section 14.1 of the
Original Loan Agreement is deleted in its entirety and replaced with the
following:


“EBITDA means, with respect to any fiscal period of Borrower, the consolidated
Net Income of the Borrower and its Subsidiaries for such fiscal period, as
determined in accordance with GAAP
 

 

--------------------------------------------------------------------------------



and reported on the Financial Statements for such period, plus, only to the
extent deducted from Net Income in accordance with GAAP (i) without duplication,
the sum of (A) Interest Expense in such period, (B) income tax expense accrued
for in such period, (C) amortization of goodwill and other intangible assets and
depreciation expense taken or accrued for in such period, (D) any extraordinary
non-cash loss in such period whether incurred or accrued for, (E) any losses
from discontinued operations, (F)  non-cash charges for the impairment or
disposal of long lived assets, goodwill, and other intangible assets, and (G)
solely for purposes of Section 14.2 and Section 14.3 of this Agreement (and for
no other purpose, including, without limitations, the calculations in Section
4.6 and Section 5.1 of this Agreement), the Special Additions, minus (ii) the
sum of, without duplication, (A) any extraordinary income/gain in such period
whether incurred or accrued for, and (B) any income from discontinued
operations.”
 
3.2. Definition of Funded Indebtedness.  The definition of Funded Indebtedness
in Section 14.1 of the Original Loan Agreement is deleted in its entirety and
replaced with the following:


“Funded Indebtedness means the result of (i) outstanding principal balance of
the Loan Obligations and other Indebtedness for borrowed money (including,
without limitation, the Indebtedness permitted by Section 13.2.10), plus
(ii) the Letter of Credit Exposure, plus (iii) the initial capitalized cost of
assets subject to Capital Leases at the time of calculation, less (iv)  (A) for
all fiscal quarter periods ending after July 28, 2006 and on or before January
31, 2007, cash in excess of $500,000, as shown on the balance sheet for the most
recent fiscal quarter ended, and (B) for all other periods, if there is no
Indebtedness outstanding as permitted by Section 13.2.7 of this Agreement, cash
in excess of $500,000, as shown on the balance sheet for the most recent fiscal
quarter ended. The foregoing shall exclude the outstanding principal amount of
the Indebtedness permitted by Section 13.2.7 of this Agreement.”
 
3.3. New Definition of Special Additions.  A new definition of Special Additions
is added to Section 14.1 of the Original Loan Agreement in alphabetical order as
follows:


“Special Additions means (i) for the fiscal quarter period ended on or most
recently before October 31, 2005, an amount equal to $102,100, (ii) for the
fiscal quarter period ended on or most recently before January 31, 2006, an
amount equal to $769,600, (iii) for the fiscal quarter period ended on or most
recently before April 30, 2006, an amount equal to $958,600, (iv) for the fiscal
quarter period ending on or most recently before July 31, 2006, an amount equal
to $751,000, and (v) for the fiscal quarter period ending on or most recently
before the October 31, 2006, an amount equal to $422,100.”
 
4. Patriot Act Notification.  Administrative Agent, each Lender and LaSalle (for
itself and not on behalf of any other party) hereby notifies the Borrower and
each other Covered Person that, pursuant to the requirements of the USA Patriot
Act, Title III of Pub. L. 107-56, signed into law October 26, 2001 (the “Act”),
it is required to obtain, verify and record information that identifies the
Borrower and each other Covered Person, which information includes the name and
address of the Borrower and each other Covered Person and other information that
will allow Administrative Agent, such Lender or LaSalle, as applicable, to
identify the Borrower and each other Covered Person in accordance with the Act.


5. Representations and Warranties of Borrower.  Borrower hereby represents and
warrants to Administrative Agent and the Lenders that (i) Borrower’s execution,
delivery and performance of this Agreement has been duly authorized by all
requisite action of Borrower, (ii) no consents are necessary from any third
parties for Borrower’s execution, delivery or performance of this Agreement,
(iii) this Agreement, the Loan Agreement, and each of the other Loan Documents,
constitute the legal, valid and

2

--------------------------------------------------------------------------------



binding obligations of Borrower enforceable against Borrower in accordance with
their terms, except to the extent that the enforceability thereof against
Borrower may be limited by bankruptcy, insolvency or other laws affecting the
enforceability of creditors rights generally or by equity principles of general
application, (iv) except as disclosed on the supplemental disclosure schedule
attached hereto as Exhibit B, all of the representations and warranties
contained in Section 10 of the Loan Agreement are true and correct with the same
force and effect as if made on and as of the date of this Agreement, (v) after
giving effect to this Agreement, there is no Existing Default, (vi) since the
Effective Date, except for an amendment to the Borrower’s bylaws setting the
date of the Borrower’s annual meeting, there has been no change or modification
to the Charter Documents of Borrower or any other Covered Person, (vii) since
the date of the Initial Financial Statements, there has been no change in the
financial condition or business operations of Borrower or any other Covered
Person which could reasonably be expected to result in a Material Adverse
Effect, (viii) there are no proceedings of any kind, pending or threatened
against Borrower or any other Covered Person, which could reasonably be expected
to result in a Material Adverse Effect, and (ix) there are no Security Interests
with respect to the Borrower or its assets, except for Permitted Security
Interests.


6. Reaffirmation.  Borrower hereby represents, warrants, acknowledges and
confirms that (i) the Loan Agreement and the other Loan Documents remain in full
force and effect, (ii) Borrower has no defenses to its obligations under the
Loan Agreement and the other Loan Documents, and (iii) Borrower has no claim
against Administrative Agent or any Lender arising from or in connection with
the Loan Agreement or the other Loan Documents and any such claim is hereby
irrevocably waived and released and discharged forever.


7. Governing Law.  This Agreement has been deemed to be executed and delivered
in Chicago, Illinois, and shall be governed by and construed under the laws of
the State of Illinois without giving effect to choice or conflicts of law
principles thereunder.


8. Section Titles.  The section titles in this Agreement are for convenience of
reference only and shall not be construed so as to modify any provisions of this
Agreement.


9. Counterparts; Facsimile Transmissions.  This Agreement may be executed in one
or more counterparts and on separate counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument. Signatures to this Agreement may be given by facsimile or other
electronic transmission, and such signatures shall be fully binding on the party
sending the same.


10. Incorporation By Reference.  Administrative Agent, the Required Lenders and
Borrower hereby agree that all of the terms of the Loan Documents are
incorporated in and made a part of this Agreement by this reference.


11. Fees and Expenses.  Borrower shall promptly pay to Administrative Agent all
fees, expenses and other amounts owing to Administrative Agent under the Loan
Agreement and the other Loan Documents, including, without limitation, all fees,
costs and expenses incurred by Administrative Agent in connection with the
preparation, negotiation, execution, and delivery of this Agreement.
 
12. Notice—Oral Commitments Not Enforceable.  Nothing contained in the following
notice shall be deemed to limit or modify the terms of the Loan Documents:

3

--------------------------------------------------------------------------------


 
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT COMPANY (BORROWER) AND
THE BANK (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS THE
COMPANY (BORROWER) AND THE BANK (CREDITOR) REACH COVERING SUCH MATTERS ARE
CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE
AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.


Borrower acknowledges that there are no other agreements between Administrative
Agent, Lenders, and Borrower, oral or written, concerning the subject matter of
the Loan Documents, and that all prior agreements concerning the same subject
matter, including any proposal or commitment letter, are merged into the Loan
Documents and thereby extinguished.


13. Statutory Notice-Insurance.  The following notice is given pursuant to
Section 10 of the Collateral Protection Act set forth in Chapter 815 Section
180/1 of the Illinois Compiled Statutes (1996); nothing contained in such notice
shall be deemed to limit or modify the terms of the Loan Documents:


UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT
WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN
YOUR COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS. THE
COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT
IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL. YOU MAY LATER CANCEL ANY
INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT. IF WE PURCHASE INSURANCE FOR
THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE
ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO OBTAIN ON
YOUR OWN.


{remainder of page intentionally left blank; signature page immediately follows}



4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.




ANGELICA CORPORATION, a Missouri corporation, as Borrower


By:      /s/ James W. Shaffer                                              
Name: James Shaffer
Title: Vice President & Chief Financial Officer






LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent and a Lender


By:           /s/ Margaret C. Dierkes                                   
Name: Margaret C. Dierkes
Title: Vice President




NATIONAL CITY BANK OF THE MIDWEST, a Lender


By:                 /s/ S. Farris Tzinberg                                
Name:   Farris Tzinberg                                                  
Title:     Vice President                                                  




UMB BANK, NATIONAL ASSOCIATION, a Lender


By:    /s/ Cecil G. Wood                                                
Name:   Cecil G. Wood                                                 
Title:     Executive Vice President                                




WELLS FARGO BANK, N.A., a Lender


By:  /s/ Beth A. Tiffin                                                    
Name:   Beth A. Tiffin                                                   
Title:     Vice President                                                 




REGIONS BANK, a Lender



By:     /s/ Daniel R. Kraus                                             
Name:   Daniel R. Kraus                                               
Title:     Vice President                                                 

5

--------------------------------------------------------------------------------





ACKNOWLEDGED AND AGREED TO AS OF July 28, 2006:


ANGELICA TEXTILE SERVICES, INC., a New York corporation


By:     /s/ James W. Shaffer                                           
Name: James Shaffer
Title: Vice President




ANGELICA TEXTILE SERVICES, INC., a California corporation


By:      /s/ James W. Shaffer                                          
Name: James Shaffer
Title: Vice President




SOUTHERN SERVICE COMPANY, a California corporation


By:      /s/ James W. Shaffer                                         
Name: James Shaffer
Title: Vice President




ANGELICA REALTY CO., a California corporation


By:      /s/ James W. Shaffer                                         
Name: James Shaffer
Title: Vice President




THE SURGIPACK CORPORATION, a Massachusetts corporation
 
By:      /s/ James W. Shaffer                                         
Name: James Shaffer
Title: Vice President




ROYAL INSTITUTIONAL SERVICES, INC., a Massachusetts corporation



By:      /s/ James W. Shaffer                                          
Name: James Shaffer
Title: Vice President

6

--------------------------------------------------------------------------------





Exhibit A


Documents and Requirements






1.
First Amendment to Second Amended and Restated Loan Agreement.



2.
First Amendment Fee of $37,500.00.








7

--------------------------------------------------------------------------------





Exhibit B


Disclosure Schedule (Supplemental)




Section 10.35 of the Disclosure Schedule (Real Properties) is amended by
deleting:




Long Beach
Rio Vista
2201 E. Carson Street
1225 Rio Vista Ave.
Long Beach, CA 90807
Los Angeles, CA 90023
(Laundry Plant)
(Laundry Plant)
Sold 12/12/05
Sale Pending
       
St. Louis
Philadelphia
322 E. Industrial Dr.
58th& Lindbergh Blvd.
Columbia, IL 62236
Philadelphia, PA 19143
(Laundry Plant)
(Laundry Plant)
Sold 12/29/05
Sold 03/03/06







Section 10.37.3 of the Disclosure Schedule (Location of Collateral) is amended
by deleting:




Long Beach
Rio Vista
2201 E. Carson Street
1225 Rio Vista Ave.
Long Beach, CA 90807
Los Angeles, CA 90023
(Laundry Plant)
(Laundry Plant)
Sold 12/12/05
Sale Pending
       
St. Louis
 
322 E. Industrial Dr.
 
Columbia, IL 62236
 
(Laundry Plant)
 
Sold 12/29/05
 




 
 
 
8
 